Citation Nr: 1609898	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, to include congestive heart failure, including as secondary to herbicide exposure and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from October 1968 to August 1969 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the claims file is currently held by the RO in Waco, Texas.

In February 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with VA's duty to assist the Veteran in developing evidence to substantiate the claim.  In a September 2009 statement and at the May 2014 VA examination, the Veteran reported receiving treatment for chest pain and other heart-related complaints at the New Orleans VA Medical Center (VAMC) in the 1970s, soon after his discharge from active duty service.  The claims file currently contains records from the New Orleans VAMC dating from January 2000.  Although a March 2000 report from the VAMC's Servcare clinic notes that it is the Veteran's "first visit" to the clinic, this is not sufficient to establish earlier records do not exist.  In addition, the Veteran also reported in the September 2009 statement that he received private treatment at the Brown-McCarthy Clinic in New Orleans and through his private HealthAmerica HMO for a heart disability.  Upon remand, efforts must be made to obtain records of the VA and private treatment reported by the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete treatment records from the New Orleans VAMC prior to January 2000, to include any records dated during the 1970s.  All attempts to obtain these records must be documented in the claims file.  

2.  Contact the Veteran and request that he identify all private health care providers who have treated his claimed heart disability.  Provide him medical release forms and ask that he complete them to authorize VA to obtain medical records from all identified health care providers, to include the facilities described in the statement received by VA on September 4, 2009: the Brown-McCarthy Clinic in New Orleans and any treatment obtained through his private insurance, HealthAmerica HMO.

If proper medical release forms are received, obtain copies of all available treatment records from the identified providers.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  Then, readjudicate the claim on appeal with consideration of the complete records.  If the benefit sought is not granted in full, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




